Exhibit 10.5
 
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE HEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY NOT BE SOLD OR
OFFERED FOR SALE UNLESS REGISTERED OR QUALIFIED UNDER SAID ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR UNLESS THE COMPANY RECEIVES AN OPINION IN
REASONABLY ACCEPTABLE FORM AND SCOPE TO THE COMPANY OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT REGISTRATION, QUALIFICATION OR OTHER SUCH
ACTIONS ARE NOT REQUIRED UNDER ANY SUCH LAWS OR THAT AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.  THE OFFERING OF THIS WARRANT HAS NOT BEEN REVIEWED
OR APPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION, OR BY ANY
STATE’S SECURITIES ADMINISTRATOR.
 
Warrant No. ___
Dated:  As of September __, 2012

 
WARRANT
 
THIS IS TO CERTIFY THAT, for value received, _______________, a ______
corporation, or its registered assigns, (the “Holder”) is entitled to purchase
from GENESIS GROUP HOLDINGS, INC., a Delaware corporation (the “Company”), at
any time during the Exercise Period, as hereafter defined, the Initial Number of
shares of the Company’s common stock 0.0001 par value per share (the “Common
Stock”) at a price (the “Exercise Price”) equal to $.01 per share, subject to
adjustment, payable as provided below.  Within 5 Business Days following the
Exercise Period Commencement Date, the Company shall deliver to the Holder a
certificate of a responsible officer of the Company, advising the Holder of the
Initial Number and a calculation of the Fully Diluted Shares as of the Exercise
Period Commencement Date used to arrive at the Initial Number.  Certain
capitalized terms used herein are defined in Section 1.  A Table of Contents for
this Warrant is at the end of the Exhibits hereto.


This Warrant is the Warrant referred to in the Loan and Security Agreement (as
hereinafter defined) and is issued pursuant to the Loan and Security Agreement.
 
1.     Definitions.  As used in this Warrant, the following terms have the
respective meanings set forth below.
 
“Adjusted EBITDA” has the meaning set forth for such term in the Loan and
Security Agreement.
 
“Affiliate” has the meaning set forth for such tern in the Loan and Security
Agreement.
 
“Agent” means MidMarket Capital Partners, LLC, a Delaware limited liability
company.
 
“Applicable Price” has the meaning set forth in Section 6.1.
 
 
 

--------------------------------------------------------------------------------

 
 
“Business Day” means the following:  (a) if the Common Stock is listed or
admitted to trading on a national securities exchange, a day on which the
principal national securities exchange on which the Common Stock is listed or
admitted to trading is open for business or (b) if Common Stock is not so listed
or admitted to trading, a day on which the New York Stock Exchange is open for
business.
 
“Buy In” has the meaning set forth in Section 2.5.
 
“Consolidated Financial Statements” means the audited consolidated financial
statements of the Company and its subsidiaries prepared in accordance with GAAP
consistently applied, and filed with the Commission in the Company’s Annual
Report on Form 10K for the applicable fiscal year.
 
“Change of Control” has the meaning set forth for such term in the Loan and
Security Agreement.
 
“Commission” means the Securities and Exchange Commission or any other Federal
agency at the time administering the Securities Act.
 
“Common Stock” has the meaning set forth in the first paragraph of this Warrant.
 
“Company” has the meaning set forth in the first paragraph of this Warrant.
 
“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock.
 
“Distribution” has the meaning set forth in Section 5.3 of this Warrant.
 
“DTC” means Depository Trust Company.
 
“EBITDA” shall have the meaning ascribed to such term in the Loan and Security
Agreement.
 
“Event of Default” has the meaning set forth for such term in the Loan and
Security Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor Federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.
 
“Exercise Period” means the period from and including the earlier of (a) the
Exercise Period Commencement Date and (b) the date the Company files with the
Commission its next registration statement on Form S-1 to and including 5:00
p.m. New York time on the Expiration Date.
 
“Exercise Period Commencement Date” means the 90th day after the Original Issue
Date.
 
“Exercise Price” has the meaning set forth in the first paragraph of this
Warrant.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
“Expiration Date” means the second anniversary of the Original Issue Date
provided that at least 180 days prior thereto the Company has delivered to the
Agent Consolidated Financial Statements for its fiscal year ended on or about
December 31, 2013 along with a certificate of the Company’s chief financial
officer demonstrating Minimum Adjusted EBITDA for such fiscal year based upon
such Consolidated Financial Statements.  If such condition has not been met,
then the Expiration Date shall be extended until the expiration of 180 days
following the delivery by the Company to the Agent of Consolidated Financial
Statements for any subsequent fiscal year of the Company along with a
certificate of the Company’s chief financial officer demonstrating Minimum
Adjusted EBITDA for such fiscal year based on such Consolidated Financial
Statements.
 
“Fair Market Value” means, as of any particular date:  (a) the volume weighted
average of the closing sales prices of the Common Stock for such day on all
domestic securities exchanges on which the Common Stock may at the time be
listed; (b) if there have been no sales of the Common Stock on any such exchange
on any such day, the average of the highest bid and lowest asked prices for the
Common Stock on all such exchanges at the end of such day; (c) if on any such
day the Common Stock is not listed on a domestic securities exchange, the
closing sales prices of the Common Stock as quoted on the OTC Bulletin Board,
the OTC Pink Sheets or similar quotation system or association on such day, the
average of the highest bid and lowest asked prices for the Common Stock quoted
on the OTC Bulletin Board, the OTC Pink Sheets or similar quotation system or
association at the end of such day; in each case, averaged over twenty (20)
consecutive Business Days ending on the Business Day immediately prior to the
day as of which “Fair Market Value” is being determined; provided, that if the
Common Stock is listed on any domestic securities exchange, the term “Business
Day” as used in this sentence means Business Days on which such exchange is open
for trading.  If at any time the Common Stock is not listed on any domestic
securities exchange or quoted on the OTC Bulletin Board, the OTC Pink Sheets or
similar quotation system or association, the “Fair Market Value” of the Common
Stock shall be the fair market value per share as determined jointly by the
Board and the Holder.
 
“Fiscal Year” means each twelve month period ending on the last day of December
in each year.
 
“Fully-Diluted Shares” means all outstanding shares of Common Stock on a fully
diluted basis, after taking into account all other warrants, options and rights
to acquire Common Stock and conversion of all Convertible Securities.
 
“GAAP” shall have the meaning set forth for such term in the Loan and Security
Agreement.
 
“Holder” has the meaning set forth in the first paragraph of this Warrant.
 
“Initial Number” means ten percent (10%) of the Fully Diluted Shares on the
Exercise Period Commencement Date multiplied by 30%.
 
“Initiating Holders” has the meaning set forth in Section 7.1 of this Warrant.
 
“Inspector” has the meaning set forth in Section 7.3.1(xi) of this Warrant.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
“Investment Representation Letter” has the meaning set forth in Section 3.5 of
this Warrant.
 
“Lender” or “Lenders” shall have the meaning set forth for such terms in the
Loan and Security Agreement.
 
“Loan and Security Agreement” means the Loan and Security Agreement dated
September 17, 2012 among the Company, as Borrower, the Guarantors named
therein,  MidMarket Capital Partners, LLC, as Agent, and the Lenders named
therein, as the same may be amended from time to time.
 
 “Minimum Adjusted EBITDA” means for fiscal year ended December 31, 2013,
$8.5 million; for fiscal year ended December 31, 2014, $10 million; for fiscal
year ended December 31, 2015, $11.5 million and for fiscal year December 31,
2016 and each fiscal year thereafter, $13.5 million, and shall be demonstrated
by delivery of a certificate of the Chief Financial Officer of the Company
setting forth, in reasonable detail, the calculation of Adjusted EBITDA based
upon the corresponding Consolidated Financial Statements.
 
“Minimum Put Price” means $60,000 divided by the Initial Number.
 
“NASDAQ” means The National Association of Securities Dealers, Inc. Automated
Quotation System.
 
“New Issuance Price” has the meaning set forth in Section 6.1.
 
“Offering” means an Offering, as defined in the Loan and Security Agreement.
 
“Option” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.
 
“Original Issue Date” means September 17, 2012.
 
“Other Securities” has the meaning set forth in Section 7.1.5 of this Warrant.
 
“Person” means any natural person, corporation, limited liability company,
limited partnership, general partnership, joint stock company, joint venture,
association, company, trust, bank, trust company, land trust, business trust or
other organization, whether or not a legal entity, and any government agency or
political subdivision thereof.
 
“Proposed Transferee” has the meaning set forth in Section 4.2
 
“Public Sale” means any sale of capital stock to the public pursuant to an
offering registered under the Securities Act or to the public through a broker,
dealer or market maker pursuant to the provisions of Rule 144 (or any successor
provision then in effect) adopted under the Securities Act.
 
“Purchaser” has the meaning set forth in Section 4.3.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
“Put Option” has the meaning set forth in Section 4.1 of this Warrant.
 
“Put Price” has the meaning set forth in Section 4.1 of this Warrant.
 
“Records” has the meaning set forth in Section 7.3.1(xi) of this Warrant.
 
“Registrable Securities” means any Warrant Shares (outstanding or issuable upon
exercise of this Warrant or any other Warrant issued to a Lender pursuant to the
Loan and Security Agreement having the same Original Issue Date as this Warrant)
until the date (if any) on which such Warrant Shares shall have been transferred
or exchanged and new certificates for them not bearing a legend restricting
further transfer shall have been delivered by the Company and subsequent
disposition of them shall not require registration or qualification of them
under the Securities Act or any similar state law then in force.
 
“Registration Expenses” means all fees and expenses, other than underwriting
discounts and commissions, incident to the Company’s performance of or
compliance with Section 7.1 through Section 7.6 hereof, including, without
limitation, (i) all registration and filing fees, (ii) all fees and expenses of
complying with federal and state securities or blue sky laws, (iii) all word
processing, duplicating and printing expenses, (iv) all messenger, telephone and
delivery expenses, (v) the fees and disbursements of counsel for the Company and
of its independent public accountants, including the expenses of any special
audits and “cold comfort” letters required by or incident to such performance
and compliance, (vi) the fees and disbursements of any one counsel and any one
accountant retained by the Holder or Holders of more than 50% of the Registrable
Securities being registered (or, in the case of any registration effected
pursuant to Section 7.1 hereof, as the Initiating Holders shall have selected to
represent all holders of the Registrable Securities being registered), (vii) the
fees and expenses of listing on any securities exchange, and (viii) any fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities.
 
“Reorganization Securities” means any stock (other than Common Stock) and other
securities of the Company or any other person (corporate or otherwise) which the
holders of the Warrants at any time shall be entitled to receive, or shall have
received, upon the exercise of the Warrants, in lieu of or in addition to Common
Stock, or which at any time shall be issuable or shall have been issued in
exchange for or in replacement of Common Stock or other securities pursuant to
Section 5.1 or otherwise.
 
“Securities Act” means the Securities Act of 1933, as amended, and any successor
Federal statute and the rules and regulations of the Securities and Exchange
Commission (or its successors) thereunder, all as the same shall be in effect
from time to time.
 
“Warrant” means this Warrant.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
2.     Exercise of Warrant
 
2.1   Mechanics of Exercise.  To exercise this Warrant in whole or in part, the
Holder shall deliver on any Business Day to the Company at its principal place
of business (a) this Warrant, (b) a written notice in substantially the form of
the Exercise Notice attached hereto, of the Holder’s election to exercise this
Warrant, which notice shall specify the number of Warrant Shares to be purchased
(which shall be a whole number of shares if for less than all the Warrant Shares
then issuable hereunder), and (c) payment of the Exercise Price with respect to
such Warrant Shares.  Such payment may be made, at the option of the Holder,
either (a) by cash, certified or bank cashier’s check or wire transfer in an
amount equal to the product of (i) the Exercise Price times (ii) the number of
Warrant Shares as to which this Warrant is being exercised or (b) by a “cashless
exercise” of this Warrant, in which event the Holder shall receive from the
Company the number of Warrant Shares equal to (i) the number of Warrant Shares
as to which this Warrant is being exercised minus (ii) the number of Warrant
Shares having an aggregate value determined by reference to the Fair Market
Value of a share of Common Stock on the Business Day immediately prior to the
date of such exercise, equal to the product of (x) the Exercise Price times (y)
the number of Warrant Shares as to which this Warrant is being exercised.
 
2.2   Delivery of Warrant Shares.  The Company shall, as promptly as practicable
after receipt of such notice and payment, issue and deliver, or cause to be
issued and delivered, the Warrant Shares as directed in the Exercise Notice.  If
the Company’s shares are not then deliverable through DTC or another established
clearing corporation performing similar functions, or if so directed in the
Exercise Notice, the Company shall deliver or cause to be delivered a
certificate or certificates representing the Warrant Shares so acquired as
promptly as practical following the date of exercise of this Warrant.  Any
certificate or certificates so delivered shall be in such denominations as may
be specified in such notice, and shall be issued in the name of the Holder or
such other name or names as shall be designated in such notice.  This Warrant
shall be deemed to have been exercised and the applicable Warrant Shares shall
be deemed to have been issued, and such Holder or any other Person so designated
to be named therein shall be deemed for all purposes to have become a holder of
record of Warrant Shares, as of the date the aforementioned notice and payment
is received by the Company.  If this Warrant shall have been exercised only in
part, the Company shall promptly, but in no event more than five Business Days
after the Company’s receipt of the Exercise Notice, deliver to the Holder a new
Warrant evidencing the right to purchase the remaining shares of Common Stock
issuable under this Warrant, which new Warrant shall, in all other respects, be
identical to this Warrant.  The Company shall pay all expenses, stamp,
documentary and similar taxes and other charges payable in connection with the
preparation, issuance and delivery of share certificates and new Warrants under
this provision, except that if any such tax or charge arises as a result of the
Holder’s instruction to issue the shares in the name of any Person other than
the Holder and such tax or charge would not arise if issued to the Holder, the
Holder shall pay such tax or charge.
 
2.3   Warrant Shares Fully Paid.  All Warrant Shares issued upon the exercise of
this Warrant shall be validly issued, fully paid and nonassessable, free of any
restriction of any kind, and not subject to the terms and conditions of any
current or future agreement among the Company’s stockholders.
 
2.4   Certificate Legend.  Each certificate for Warrant Shares issued upon
exercise of this Warrant, shall, unless at the time of exercise such Warrant
Shares are registered under the Securities Act, bear the following legend:
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
“This security has not been registered under the Securities Act of 1933 and may
not be sold or offered for sale unless registered or qualified under said Act
and any applicable state securities laws or unless the Company receives an
opinion in reasonably acceptable form and scope to the Company of counsel
reasonably satisfactory to the Company that registration, qualification or other
such actions are not required under any such laws or that an exemption from such
registration is available.  The offering of this security has not been reviewed
or approved by the United States Securities and Exchange Commission or by any
state’s securities administrator.
 
Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued in connection
with a transfer after which the shares are no longer “restricted securities”)
shall also bear such legend unless, in the opinion of legal counsel selected by
the Holder of such certificate and reasonably acceptable to the Company, the
securities represented thereby need no longer be subject to restrictions on
resale under the Securities Act.
 
2.5   Failure to Deliver Warrant Shares.  Unless a share certificate is to be
issued in accordance with Section 2.2, if by the second (2nd) Business Day after
exercise of this Warrant, the Company fails to deliver the required number of
Warrant Shares, the Holder will have the right to rescind the exercise.  Unless
a share certificate is to be issued in accordance with Section 2.2, if by the
second (2nd) Business Day after exercise, the Company fails to deliver the
required number of Warrant Shares, and if after such second (2nd) Business Day
and prior to the receipt of such Warrant Shares, the Holder purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of Warrant Shares which the Holder
anticipated receiving upon such exercise (a “Buy In”), then the Company shall
(i) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the Common Stock so
purchased exceeds (y) the amount obtained by multiplying (A) the number of
Warrant Shares that the Company was required to deliver to the Holder in
connection with the exercise at issue by (B) the closing bid price of the Common
Stock on the exercise date and (ii) at the option of the Holder, either
reinstate the portion of the Warrant and equivalent number of Warrant Shares for
which such exercise was not honored or deliver to the Holder the number of
shares of Warrant Shares that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder.  The Holder shall
provide the Company written notice indicating the amounts payable to the Holder
in respect of the Buy In.
 
2.6   Authorization; Capitalization.  The Company has duly reserved, and will
keep available for issuance upon exercise of this Warrant, the total number of
Warrant Shares deliverable from time to time upon exercise of this Warrant.  In
the event that adjustments contained in Section 5 of this Warrant result in any
adjustment of the number of shares of Common Stock issuable upon the exercise of
this Warrant causing (i) the total number of shares of Common Stock issuable
after such action upon exercise of this Warrant, plus (ii) all shares of Common
Stock issued and outstanding, plus (iii) all shares of Common Stock then
issuable (y) upon the exercise of all outstanding options and (z) upon the
exercise, conversion or exchange of all other outstanding securities which are
exercisable for, convertible into or exchangeable for Common Stock, to exceed
the total number of shares of Common Stock then authorized for issuance by the
Company, the Company shall promptly take all corporate action necessary to
authorize and reserve a sufficient number of shares of Common Stock to cover the
exercise of all of this Warrant in full, including, without limitation,
obtaining the necessary approvals of the Board of Directors and stockholders of
the Company and filing the appropriate amendments to the Company’s certificate
of incorporation.  The Company will not take any actions during the term of this
Warrant that would result in any adjustment to the Warrant Shares if the
Fully-Diluted Shares would exceed the total number of shares of Common Stock
then authorized for issuance by the Company.  The Company will not, so long as
this Warrant has not been fully exercised, change the par value of its Common
Stock to an amount equal to or greater than the Exercise Price.  The issuance of
the Warrant Shares has been duly and validly authorized and, when issued and
sold in accordance with this Warrant, the Warrant Shares will be duly and
validly issued, fully paid and non-assessable.  Neither the issuance of this
Warrant nor the issuance of the Warrant Shares upon exercise of this Warrant
violates or conflicts or will violate or conflict with the Company’s Certificate
of Incorporation or By Laws or any agreement to which the Company is a party or
any Federal or State law.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
3.     Transfer, Exchange and Replacement of Warrants
 
3.1   Ownership of Warrant.  The Company shall deem and treat the Person in
whose name this Warrant is registered as the holder and owner hereof
(notwithstanding any notations of ownership or writing hereon made by any Person
other than the Company) for all purposes and shall not be affected by any notice
to the contrary, until due presentment of this Warrant for registration of
transfer as provided in this Section 3.
 
3.2   Transfer of Warrants.  The Company agrees to maintain the books for the
registration of transfer of this Warrant and all rights hereunder shall be
registered, in whole or in part, on such books, upon surrender of this Warrant
at the Company’s principal place of business, together with (i) a written
assignment of this Warrant duly executed by the Holder or its duly authorized
agent or attorney, with (if the Holder is a natural Person) a medallion
signature guaranteed, (ii) funds sufficient to pay any transfer taxes payable
upon such transfer, and (iii) an Investment Representation Letter executed by
the proposed transferee.  Upon surrender and, if required, such payment, the
Company shall promptly execute and deliver a new Warrant or Warrants in the name
of the assignee or assignees and in the denominations specified in the
instrument of assignment and shall issue to the assignor a new Warrant or
Warrants evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be canceled.  The Company shall permit the Holder to
inspect the warrant registration books from time to time during normal business
hours at the Company.  The Holder shall pay all fees (including reasonable
attorney’s fees), costs and expenses associated with any transfer of this
Warrant requested by the Holder.
 
3.3   Division or Combination of Warrants.  This Warrant may be divided or
combined with other identical Warrants upon presentment to the Company of this
Warrant and of any Warrant or Warrants with which this Warrant is to be
combined, together with a written notice specifying the names and denominations
in which the new Warrant or Warrants are to be issued, signed by the Holders
hereof and thereof or their respective duly authorized agents or
attorneys.  Subject to compliance with Section 3.2 above as to any transfer or
assignment which may be involved in the division or combination, the Company
shall promptly execute and deliver a new Warrant or Warrants in exchange for the
Warrant or Warrants to be divided or combined in accordance with such notice.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
3.4   Expenses of Delivery of Warrant.  The Company shall pay all reasonable
expenses, stamp, documentary and similar taxes (other than transfer taxes) and
other charges payable in connection with the preparation, issuance and delivery
of the Warrants.
 
3.5   Representations of Holder.  On the date hereof, the Holder shall sign an
Investment Representation Letter substantially in the form of Exhibit A attached
hereto, as the same may be amended from time to time to correspond to the
definition of “accredited investor” under Regulation D promulgated under the
Securities Act (an “Investment Representation Letter”).  The Company shall not
be required to transfer the Warrants in whole or in part to any Person who does
not execute an Investment Representation Letter or who the Company otherwise
believes in good faith is not an “accredited investor”.
 
3.6   Financial Statements And Other Information.  Promptly upon transmission
thereof, the Company will deliver to the Holder copies of any and all financial
statements, proxy statements, notices and other reports as it may send to its
shareholders or directors and copies of all registration statements and all
reports which it files with the Commission (or any governmental body or agency
succeeding to its functions); provided that if such document is available on
EDGAR through the Commission’s website, it shall be sufficient to send to the
Holder by e-mail an electronic link to such document.
 
4.     Certain Rights
 
4.1   Put Rights.  The Holder shall have the right, but not the obligation, to
put (“Put Option”) some or all of this Warrant or the Warrant Shares to the
Company upon the earliest to occur of (a) 180 days prior to the Expiration Date,
(b) an event constituting an Event of Default, (c) a Change of Control, or (d)
the sale, liquidation or other disposition of the whole or a significant portion
of the assets of, or equity in, the Company.  The put price for each Warrant
Share issued or issuable upon exercise of this Warrant (the “Put Price”) shall
be the greater of (x) the Minimum Put Price; provided that if the Put Option is
exercised prior to the Exercise Period Commencement Date, then $60,000 for the
entire Warrant, (y) the Fair Market Value of the Warrant Shares issuable upon
exercise of this Warrant less the Exercise Price payable upon the exercise of
the unexercised portion of this Warrant and (c) if the Put Option is being
exercised following a Change of Control, the highest price paid per share of
Common Stock transferred in the Change of Control transaction less the Exercise
Price payable upon the exercise of the unexercised portion of this Warrant.  In
the event that any of the events referred to in Section 5 has occurred, the Put
Price shall, simultaneously with the happening of such event, be adjusted by
multiplying the then Put Price by a fraction, the numerator of which shall be
the number of shares of Common Stock outstanding immediately prior to such event
and the denominator of which shall be the number of shares of Common Stock
outstanding immediately after such event, and the product so obtained shall
thereafter be the Put Price then in effect. The Put Price, as so adjusted, shall
be readjusted in the same manner upon the happening of any successive event or
events described in Section 5.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
4.1.1   The Put Option shall be exercised by written notice to the Company.  The
closing of the exercise of the Put Option shall be effected within thirty (30)
days from the date of the written notice.  On the date scheduled for closing,
the Put Price shall be payable to the Holder by the Company in cash, by
certified check or by wire transfer, against delivery of the Warrant.
 
4.1.2   In the event that the Put Price is not paid by the Company on the date
scheduled for closing, the Company shall, without further notice, be liable to
pay interest on the Put Price at the rate of eighteen percent (18%) per annum
from the date of exercise of the Put Option pursuant to Section 4.1.1 above to
the date of payment, it being understood that the Warrant Shares shall be
repurchased as at such date.
 
4.2   Tag Along Rights.  Upon the occurrence of an event that will give rise to
a Change of Control, no such Change of Control shall be made, closed, effected
or registered on the books or records of the Company unless the proposed
transferee shall irrevocably offer, in writing (“Proposed Transferee Offer”), to
each Holder, to purchase all the Warrants and/or Warrant Shares from each Holder
who desires to sell same at the same price, terms and conditions, as such
proposed transferee has offered to purchase the shares of Common Stock of the
Company to be sold and purchased in connection with the proposed Change of
Control.  The Holder shall have twenty-one (21) days from the receipt of the
Proposed Transferee’s Offer in which to accept such Proposed Transferee’s
Offer.  If any Holder accepts the Proposed Transferee’s Offer, the closing of
the sale of such Holder’s Warrants and/or Warrant Shares to the Proposed
Transferee shall take place simultaneously with the consummation of the Change
of Control transaction.
 
4.3   Drag Along Rights.  In the event that the Company receives a written offer
from a bona fid third party (the “Purchaser”) in an arms-length transaction to
purchase outstanding equity in the Company in a transaction that would result in
a Change of Control, the Company shall have the right to require the Holder to
sell all or, if the offer is for a percentage of the Company’s outstanding
shares, such percentage of its Warrants or Warrant Shares to the Purchaser for a
cash purchase price equal to the greater of the price as may have been offered
by the Purchaser less the exercise price of each Warrant Share (to the extent
the Warrant has not already been exercised).
 
5.    Reorganization, Reclassification and Liquidation.
 
5.1   In the case of any reorganization or reclassification of the Common Stock
or in the case of any consolidation of the Company with, or merger of the
Company with, another company or corporation, or in the case of any sale, lease
or conveyance of all, or substantially all, of the property, assets, business
and goodwill of the Company as an entity, or on the occurrence of any other
Change of Control, the Holder of this Warrant shall thereafter have the right
upon exercise to purchase the kind and amount of shares of stock and
Reorganization Securities and property receivable upon such reorganization,
reclassification, consolidation, merger or sale by a holder of the number of
shares of Common Stock which the Holder of this Warrant would have received had
all Warrant Shares issuable upon exercise of this Warrant been issued
immediately prior to such reorganization, reclassification, consolidation,
merger or sale, at a price equal to the Exercise Price then in effect pertaining
to this Warrant (the kind, amount and price of such stock and Reorganization
Securities to be subject to adjustment as herein provided).  Prior to the
consummation of any transaction described in this Section 5.1, the Company shall
secure from the other Persons involved in such transaction written agreement (in
form and substance reasonably satisfactory to the Holder) agreeing to the
forgoing and assuming the obligation to perform the Company’s obligations under
this Section 5.1.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
5.2   In case the Company shall, at any time prior to the expiration of this
Warrant and prior to the exercise hereof, dissolve, liquidate or wind up its
affairs, the Company shall give the Holder at least 10 Business Days’ notice of
such event or, if earlier, the record date for determining shareholders entitled
to any distribution in connection therewith so as to afford Holder an
opportunity to exercise the Warrant and participate in any resulting
distribution.  Such notice shall include the Company’s good faith estimate of
the amount per share of any such distribution on a Fully Diluted Basis.
 
5.3   In case the Company shall, at any time prior to the expiration of this
Warrant and prior to the exercise thereof, make a distribution of cash, assets
(other than cash), rights to acquire assets or securities of the Company or any
of its subsidiaries to its stockholders (the “Distribution”), then the Holder
shall be entitled, upon the exercise thereof, to receive, in addition to the
Warrant Shares it is entitled to receive, the same kind and amount of assets or
securities as would have been distributed to it in the Distribution had it been
the holder of record of the shares of Common Stock receivable upon exercise of
this Warrant on the record date for determination of those entitled to receive
the Distribution.  The Company shall give the Holder fourteen (14) days notice
prior to setting the record date for any such Distribution.
 
6.     Adjustment of Warrant Exercise Price and Number of Warrant Shares.  The
Exercise Price and the number of Warrant Shares issuable upon exercise of this
Warrant shall be adjusted from time to time as follows:
 
6.1   Share Dividends and Splits.  If after the Original Issue Date the number
of outstanding shares of Common Stock is increased by a share dividend payable
in Common Stock or by a split-up of Common Stock or other similar event, then,
on the effective date thereof, the number of Warrant Shares issuable on exercise
of this Warrant shall be increased in proportion to such increase in outstanding
shares and the then applicable Exercise Price shall be correspondingly
decreased.
 
6.2   Issuance of Common Stock.  If and whenever on or after the Original Issue
Date and prior to the Expiration Date the Company issues or sells, or is deemed
to have issued or sold, any shares of Common Stock for consideration per share
(the “New Issuance Price”) less than a price (the “Applicable Price”) equal to
the Exercise Price in effect immediately prior to such issuance or sale, then
immediately after such issue or sale the Warrant Exercise Price then in effect
shall be reduced to an amount equal to the New Issuance Price and the number of
Warrant Shares issuable upon exercise of this Warrant shall be increased to an
amount equal to the product of (x) the number of Warrant Shares issuable under
this Warrant immediately prior to such issue or sale and (y) the quotient
determined by dividing the Applicable Price by the New Issuance Price.  The
issuance of Common Stock by the Company upon exercise of Options or Convertible
Securities which are outstanding on the date immediately preceding the Original
Issue Date shall not trigger any adjustment under this Section 6.1, provided
that such issuance of shares of Common Stock upon exercise of such Options or
Convertible Securities is made pursuant to the terms of such Options or
Convertible Securities in effect on the date immediately preceding the Original
Issue Date and such Options or Convertible Securities are not amended so as to
increase the number of shares issuable thereunder or decrease the exercise or
conversion price thereunder after the date immediately preceding the Original
Issue Date.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
6.3   Issuance of Options and Convertible Securities.  For purposes of
Section 6.1, the issuance of any Options or Convertible Securities and/or the
amendment of any Options or Convertible Securities shall be deemed to be the
issuance of the Common Stock issuable upon exercise of such Options or
Convertible Securities and shall trigger an adjustment under Section 6.1, as
applicable.  No further adjustment of the Exercise Price shall be made upon the
actual issuance of the Common Stock under such Options or Convertible Securities
if the adjustment has already been made.
 
6.4   Subdivision or Combination of Common Stock.  If the Company at any time
after the Original Issue Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Exercise Price in effect
immediately prior to such subdivision will be proportionately reduced and the
number of Warrant Shares issuable upon exercise of the Warrant will be
proportionately increased.  If the Company at any time after the Original Issue
Date combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination will
be proportionately increased and the number of Warrant Shares issuable upon
exercise of the Warrant will be proportionately decreased.  Any adjustment under
this Section 6.4 shall become effective at the close of business on the date the
subdivision or combination becomes effective.
 
6.5   Other Events.  If any event occurs of the type contemplated by this
Section 6 (as determined in good faith by the board of directors of the Company)
but not expressly provided for by such provisions (including, without
limitation, the granting of stock appreciation rights, phantom stock rights or
other rights with equity features), then the Company’s Board of Directors will
make an appropriate adjustment in the Exercise Price and the number of Warrant
Shares issuable upon exercise of this Warrant so as to protect the rights of the
Holder of the Warrant; provided that no such adjustment will increase the
Exercise Price or decrease the number of Warrant Shares issuable as otherwise
determined pursuant to this Section 6.
 
6.6   Notice of Adjustments.  Upon the occurrence of each adjustment pursuant to
Section 5 or this Section 6, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number of type of Warrant Shares or other
securities, cash or property issuable upon exercise of this Warrant (as
applicable), describing the transactions giving rise to such adjustments and
showing in detail the facts upon which such adjustment is based.  The Company
will promptly deliver a copy of each such certificate to the Holder and to the
Company’s transfer agent.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
6.7   Notice of Corporate Events.  If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of the
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any Subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
shareholder approval for (x) any sale of all or substantially all of its assets
in one or a series of related transactions, (y) any tender offer or exchange
offer (whether by the Company or another person) pursuant to which holders of
Commons Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (z) any reclassification of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property or
(iii) authorizes the voluntary dissolution, liquidation or winding up of the
affairs of the Company, then the Company shall deliver to the Holder a notice
describing the material terms and conditions of such transaction, at least ten
Business Days prior to the earlier of the applicable record or effective date on
which a Person would need to hold Common Stock in order to participate in or
vote with respect to such transaction, and the Company will take all steps
reasonably necessary in order to insure that the Holder is given the practical
opportunity to exercise this Warrant prior to such time so as to participate in
or vote with respect to such transaction; provided, however, that the failure to
deliver such notice or any defect therein shall not affect the validity of the
corporate action required to be described in such notice.
 
7.     Registration Rights
 
7.1   Registration on Request.  Subject to Section 7.1.6 below, at any time
after the Exercise Period Commencement Date, the holder or holders of a majority
of the Registrable Securities (the “Initiating Holders”), may request the
Company to effect the registration under the Securities Act of the resale of all
or part of such Initiating Holders’ Registrable Securities on a continuous basis
pursuant to Rule 415.  Such request shall specify the intended method of
disposition thereof.
 
7.1.1   The Company will promptly give written notice of such requested
registration to all holders of Registrable Securities, who shall have the right
to request that their Registrable Securities be included in the registration
statement requested pursuant to this Section 7.1 upon written notice to the
Company made within twenty (20) days after receipt of the Company’s written
notice.  Thereupon, the Company will use its commercially reasonable efforts to
effect the registration under the Securities Act of the Registrable Securities
which the Company has been so requested to register for disposition in
accordance with the intended method of disposition stated in the Initiating
Holder’s request; all to the extent requisite to permit the disposition (in
accordance with the intended methods thereof as aforesaid), of the Registrable
Securities to be so registered, which shall be paid for by the Company in
accordance with Section 7.1.3 below.
 
7.1.2   Registrations under this Section 7.1 shall be on such appropriate
registration form of the Commission (i) as shall be selected by the Company and
(ii) as shall permit the disposition of such Registrable Securities in
accordance with the intended method or methods of disposition specified in the
Initiating Holders’ request for such registration.  The Company agrees to
include in any such registration statement all information which holders of
Registrable Securities being registered shall reasonably request.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
7.1.3   The Company shall not be obligated to effect more than one registration
of Registrable Securities pursuant to this Section 7.1.  A registration
requested pursuant to this Section 7.1 shall not be deemed to have been effected
(i) unless a registration statement with respect thereto has become effective;
provided, that a registration which does not become effective after being filed
by the Company pursuant to this Section 7.1 solely by reason of the refusal to
proceed by the Initiating Holders (other than a refusal to proceed based upon
the advice of counsel relating to a matter with respect to the Company) shall be
deemed to have been effected by the Company at the request of the Initiating
Holders unless the Initiating Holders shall have elected to pay all Registration
Expenses in connection with such registration, (ii) if, after it has become
effective, such registration is subject to a stop order, injunction or other
order of the Commission or other governmental agency or court suspending the
effectiveness of such registration statement for any reason, other than by
reason of misstatements or omissions made or not made in the registration
statement in reliance upon and in conformity with written information furnished
to the Company by a Holder of Registrable Securities specifically for use in the
preparation of such registration statement, or (iii) if the conditions to
closing specified in the purchase agreement or underwriting agreement entered
into in connection with such registration are not satisfied, other than by
reason of some act or omission by any Holder of Registrable Securities
participating in the offering.  Except as provided in Section 7.1.3 above,
whether or not the registration becomes effective, the Company will pay all
Registration Expenses in connection with any registration so initiated.
 
7.1.4   If a registration requested pursuant to this Section 7.1 involves an
underwritten offering, the underwriter or underwriters thereof shall be selected
by the Company and shall be reasonably acceptable to holders of at least a
majority (by number of shares) of the Registrable Securities as to which
registration has been requested and shall be reasonably acceptable to the
Company.
 
7.1.5   If a requested registration pursuant to this Section 7.1 involves an
underwritten offering, and the managing underwriter shall advise the Company
(with a copy of any such notice to each holder of Registrable Securities
requesting registration) that, in its opinion, the number of securities
requested to be included in such registration (including securities proposed to
be sold for the account of the Company) exceeds the number which can be sold in
such offering within a price range acceptable to the Initiating Holders, the
Company will include in such registration, to the extent of the number which the
Company is so advised can be sold in such offering, (i) first, Registrable
Securities requested to be included in such registration by the holder or
holders of Registrable Securities, pro rata among such holders requesting such
registration on the basis of the number of such securities requested to be
included by such holders, and (ii) second, all shares proposed to be included as
the Company shall determine, whether shares to be offered by the Company or any
Company stockholder (any such shares with respect to any registration, “Other
Securities”) requested to be included in such registration by the holder or
holders thereof.
 
7.1.6   The Company may suspend any registration requested pursuant to this
Section 7.1 one time for a single period of up to ninety (90) days upon notice
to the holders of Registrable Securities whose Registrable Securities are
covered by the registration statement requested pursuant to this Section 7.1
that, in the good faith determination of the Board of Directors of the Company,
the registration and sale at such time of the Registrable Securities requested
to be so registered would not be in the best interests of the Company, provided
that notwithstanding such suspension, the Company shall continue to diligently
process the preparation of the documentation required for such registration.  No
registration shall be requested pursuant to this Section 7.1 during the period
from the date of the notice to Holders pursuant to Section 7.1.1 of the
Company’s intention to register securities until the expiration of the lockup
period specified in Section 7.4.2, or, if earlier, the date of the Company’s
notice pursuant to the proviso to the second sentence of Section 7.2.1.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
7.1.7   Notwithstanding the foregoing, the Company shall not be required to
comply with a demand for registration under this Section 7.1 if the only form
available for such registration is a Form S-1.
 
7.2   Piggy-Back Registration.  In the event that the Company intends to file
any registration statement with respect to the sale of its Common Stock or
Convertible Securities after the Exercise Period Commencement Date, the Holder
shall have piggy-back registration rights as set forth herein.
 
7.2.1   If the Company at any time proposes to register any of its securities
under the Securities Act (other than (x) by a registration on Form S-4 or S-8 or
any successor or similar forms) or (y) pursuant to Section 7.1) whether for its
own account or for the account of the holder or holders of any other equity
securities of the Company, it will each such time give prompt written notice to
all holders of Registrable Securities of its intention to do so and of such
holders’ rights under this Section 7.2.1. Upon the written request of any such
holder made within twenty (20) days after the receipt of any such notice (which
request shall specify the Registrable Securities intended to be registered by
such holder), the Company will use its commercially reasonable efforts to effect
the registration under the Securities Act of all Registrable Securities which
the Company has been so requested to register, by inclusion of such Registrable
Securities in the registration statement which covers the securities which the
Company proposes to register; provided that if, at any time after giving written
notice of its intention to register any securities and prior to the effective
date of the registration statement filed in connection with such registration,
the Company shall determine for any reason either not to register or to delay
registration of such securities, the Company may, at its election, give written
notice of such determination to each holder of Registrable Securities that had
requested inclusion of Registrable Securities in such registration and,
thereupon, (i) in the case of a determination not to register, shall be relieved
of its obligation to register any Registrable Securities in connection with such
registration (but not from its obligation to pay the Registration Expenses in
connection therewith), without prejudice, however, to the rights of any holder
of Registrable Securities entitled to request that such registration be effected
as a registration under Section 7.1 above, and (ii) in the case of a
determination to delay registering, shall be permitted to delay registering any
Registrable Securities, for the same period as the delay in registering such
other securities.  No registration affected under this Section 7.2 shall relieve
the Company of its obligation to effect any registration upon request under
Section 7.1 above, nor shall any such registration hereunder be deemed to have
been effected pursuant to Section 7.1 above.  The Company will pay all
Registration Expenses in connection with each registration of Registrable
Securities pursuant to this Section 7.2.
 
7.2.2   If the Company at any time proposes to register any of its securities
under the Securities Act as contemplated by this Section 7.2 and such securities
are to be distributed by or through one or more underwriters, the Company will,
if requested by any holder of Registrable Securities as provided in this
Section 7.2, use its commercially reasonable efforts to arrange for such
underwriters to include all the Registrable Securities to be offered and sold by
such holder among the securities to be distributed by such underwriters,
provided that if the managing underwriter of such underwritten offering shall
determine that inclusion in such distribution of all or a specified number of
the securities proposed to be distributed by such underwriters would interfere
with the successful marketing of the securities being distributed by such
underwriters, then the Company may reduce pro rata first the number of
Registrable Securities that have been requested be included in such registration
statement and second the number of Other Securities that have been requested be
included in such registration statement.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
7.3   Registration Procedures.
 
7.3.1        If and whenever the Company is required to effect the registration
of any Registrable Securities under the Securities Act as provided in
Section 7.1 or Section 7.2, the Company shall, as expeditiously as possible:
 
(i)   prepare and file with the Commission a registration statement with respect
to such Registrable Securities and use its commercially reasonable efforts to
cause such registration statement to become effective, and, upon the request of
the holders of a majority of the Registrable Securities registered thereunder,
keep such registration statement effective for a period of up to one hundred
twenty (120) days or until the distribution contemplated in the registration
statement has been completed; provided, however, that (i) such 120-day period
shall be extended for a period of time equal to the period the holder refrains
from selling any securities included in such registration at the request of an
underwriter of Common Stock (or other securities) of the Company; and (ii) in
the case of any registration of Registrable Securities on Form S-3 that are
intended to be offered on a continuous or delayed basis, such 120-day period
shall be extended, if necessary, to keep the registration statement effective
until all such Registrable Securities are sold, provided that Rule 415, or any
successor rule under the Securities Act, permits an offering on a continuous or
delayed basis, and provided further that applicable rules under the Securities
Act governing the obligation to file a post-effective amendment permit, in lieu
of filing a post-effective amendment that (x) includes any prospectus required
by Section 10(a)(3) of the Securities Act or (y) reflects facts or events
representing a material or fundamental change in the information set forth in
the registration statement, the incorporation by reference of information
required to be included in (x) and (y) above to be contained in periodic reports
filed pursuant to Section 13 or 15(d) of the Securities Act in the registration
statement;
 
(ii)   prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective and to comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement;
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
(iii)   furnish to each seller of Registrable Securities covered by such
registration statement and each underwriter, if any, of the securities being
sold by such seller such number of conformed copies of such registration
statement and of each such amendment and of copies of the prospectus contained
in such registration statement or supplement thereto (in each case including all
exhibits), such number (including each preliminary prospectus and any summary
prospectus) and any other prospectus filed under Rule 424 under the Securities
Act, in conformity with the requirements of the Securities Act, and such other
documents, as such seller and underwriter, if any, may reasonably request in
order to facilitate the Public Sale or other disposition of the Registrable
Securities owned by such seller;
 
(iv)   use its commercially reasonable efforts to register and qualify all
Registrable Securities and other securities covered by such  registration
statement under blue sky or similar laws of such jurisdictions as any seller
thereof and any underwriter of the securities being sold by such seller shall
reasonably request, to keep such registrations or qualifications in effect for
so long as such registration statement remains in effect, and take any other
action which may be reasonably necessary or advisable to enable such seller and
underwriter to consummate the disposition in such jurisdictions of the
securities owned by such seller except that the Company shall not for any such
purpose be required to qualify generally to do business as a foreign corporation
in any jurisdiction wherein it would not but for the requirements of this
subdivision (iv) be obligated to be so qualified, to subject itself to taxation
in any such jurisdiction or to consent to general service of process in any such
jurisdiction;
 
(v)   use its commercially reasonable efforts to cause all Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof to consummate the disposition of such
Registrable Securities;
 
(vi)   furnish to each seller of Registrable Securities a signed counterpart,
addressed to such seller and the underwriters, if any, of
 
 (A)   an opinion of counsel for the Company, dated the effective date of such
registration statement (and, if such registration is in connection with an
underwritten public offering, an opinion dated the date of the closing under the
underwriting agreement), reasonably satisfactory in form and substance to the
holders of a majority of the Registrable Securities included in such
registration statement, and
 
 (B)   a “comfort” letter, dated the effective date of such registration
statement (and, if such registration is in connection with an underwritten
public offering, a letter dated the date of the closing under the underwriting
agreement), signed by the independent public accountants who have certified the
Company’s financial statements included in such registration statement, covering
substantially the same matters with respect to such registration statement (and
the prospectus included therein);
 
(vii)          notify the holders of Registrable Securities and the managing
underwriter or underwriters, if any, promptly and confirm such advice in writing
promptly thereafter:
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
(A)   when the registration statement, the prospectus or any prospectus
supplement related thereto or post-effective amendment to the registration
statement has been filed, and, with respect to the registration statement or any
post-effective amendment thereto, when the same has become effective;
 
(B)   of any request by the Commission for amendments or supplements to the
registration statement or the prospectus or for additional information;
 
(C)   of the issuance by the Commission of any stop order suspending the
effectiveness of the registration or the initiation of any proceedings by any
Person for that purpose; and
 
(D)   of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or blue sky laws of any jurisdiction or the initiation or threat of
any proceeding for such purpose;
 
(viii)        notify each seller of Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, upon the Company’s discovery
that, or upon the happening of any event as a result of which, the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing, and promptly prepare and furnish to
such seller and each underwriter, if any, a reasonable number of copies of a
supplement to or an amendment of such prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such securities, such prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing;
 
(ix)   make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of the registration statement at the earliest
possible moment;
 
(x)   otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve months, but not more than eighteen
months, beginning with the first full calendar quarter after the effective date
of such registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act;
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
(xi)   make available for inspection by a representative of the holders of
Registrable Securities participating in the offering, any underwriter
participating in any disposition pursuant to the registration and any attorney
or accountant retained by such selling holders or underwriter (each, an
“Inspector”), all financial and other records, pertinent corporate documents and
properties of the Company (the “Records”), and cause the Company’s officers,
directors and employees to supply all information reasonably requested by any
such Inspector in connection with such registration; provided that the Inspector
shall first enter into a confidentiality agreement with the Company (including a
provision that the Inspector and any other recipient of such information from
the Inspector may not trade on any material nonpublic information obtained
hereby) and the Company shall not be required to comply with this subdivision
(xi) if there is a reasonable likelihood, in the judgment of the Company, that
such delivery could result in the loss of any attorney-client privilege related
thereto; and provided further that Records which the Company determines, in good
faith, to be confidential and which it notifies the Inspectors are confidential
shall not be disclosed by the Inspectors (other than to any holder of
Registrable Securities participating in the offering, and if disclosed to any
such holder shall not be disclosed by such holder) unless (x) such Records have
become generally available to the public or (y) the disclosure of such Records
may be necessary or appropriate (A) to comply with any law, rule, regulation or
order applicable to any such Inspectors or holder of Registrable Securities, (B)
in response to any subpoena or other legal process or (C) in connection with any
litigation to which such Inspectors or any holder of Registrable Securities is a
party (provided that the Company is provided with reasonable notice of such
proposed disclosure and a reasonable opportunity to seek a protective order or
other appropriate remedy with respect to such Records);
 
(xii)          provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by such registration statement from and
after a date not later than the effective date of such registration statement;
 
(xiii)         use its commercially reasonable efforts to list all Registrable
Securities covered by such registration statement on any securities exchange,
including the OTC Bulletin Board or Pink Sheets LLC on which any of the Common
Stock is then listed;
 
(xiv)         provide a CUSIP number for the Registrable Securities, not later
than the effective date of the registration.
 
The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish the Company with such information
regarding such seller and the distribution of such Registrable Securities as the
Company may from time to time reasonably request in writing for purposes of
preparing the relevant registration statement and amendments and supplements
thereto.
 
7.3.2        Each holder of Registrable Securities agrees by acquisition of such
Registrable Securities that, upon receipt of any notice from the Company of the
occurrence of any event of the kind described in Section 7.3.1(viii) above, such
holder will forthwith discontinue such holder’s disposition of Registrable
Securities pursuant to the registration statement relating to such Registrable
Securities until such holder’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 7.3.1(viii) above.  In the event the
Company shall give any such notice, the periods specified in Section 7.3.1(ii))
above shall be extended by the length of the period from and including the date
when each seller of any Registrable Securities covered by such registration
statement shall have received such notice to the date on which each such seller
has received the copies of the supplemented or amended prospectus contemplated
by of Section 7.3.1(viii) above.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
7.3.3        If any such registration or comparable statement refers to any
holder of Registrable Securities by name or otherwise as the holder of any
securities of the Company, then such holder shall have the right to require, in
the event that such reference to such holder by name or otherwise is not
required by the Securities Act or any similar federal statute then in force, the
deletion of the reference to such holder.
 
7.3.4        Within five (5) days of (x) receipt of any written agreement, stop
order, proceeding or notification referred to in Section 7.3.1(vii)(B), (C) and
(D) above, or (y) the withdrawal of any underwriter(s), the Company shall notify
the Holder in writing of such event, and the Holder shall thereupon have full
and complete access to such underwriter(s) with respect to all matters and
information of and concerning the Company in the possession of such
underwriter(s).
 
7.4   Underwritten Offerings.
 
7.4.1        If requested by the underwriters for any underwritten offering by
holders of Registrable Securities pursuant to a registration requested pursuant
to Section 7.1 above, the Company will enter into an underwriting agreement with
such underwriters for such offering, such agreement to be reasonably
satisfactory in substance and form to the Company, each such holder and the
underwriters, and to contain such representations and warranties by the Company
and such other terms as are generally prevailing in agreements of this type,
including, without limitation, indemnities to the effect and to the extent
provided in Section 7.5 below.  The holders of the Registrable Securities will
cooperate with the Company in the negotiation of the underwriting agreement.
 
7.4.2        Each Holder of Registrable Securities agrees by acquisition of its
Registrable Securities not to sell, make any short sale of, loan, grant any
option for the purchase of, effect any Public Sale or distribution of or
otherwise dispose of any equity securities of the Company, during the ten (10)
days prior to and the one hundred eighty (180) days after the effective date of
any registration statement filed by the Company pursuant to Section 7.1 or
Section 7.2 which involves an underwritten offering, except as part of such
registered underwritten offering, whether or not such Holder participates in
such offering, and except as otherwise permitted by the managing underwriter of
such registered underwritten offering (if any), provided, that such “lock-up”
period shall not be greater than the shortest lock-up period restricting other
selling shareholders of the Company in such registration and provided that each
officer and director of the Company agrees to the same lock-up provisions.  Each
Holder of Registrable Securities agrees that the Company may instruct its
transfer agent to place stop transfer notations in its records to enforce this
Section 7.4.2.
 
7.4.3        No Person may participate in any registered underwritten offering
hereunder unless such Person (i) agrees to sell such Person’s securities on the
basis provided in any underwriting arrangements approved, subject to the terms
and conditions hereof, by the Person or a majority of the Persons entitled to
approve such arrangements and (ii) completes and executes all agreements,
questionnaires, indemnities and other documents (other than powers of attorney)
required under the terms of such underwriting arrangements.
 
 
- 20 -

--------------------------------------------------------------------------------

 


 
7.5   Indemnification.
 
7.5.1        To the fullest extent permitted by law, the Company agrees to
indemnify and hold harmless each Holder of Registrable Securities whose
Registrable Securities are covered by any registration statement, its directors
and officers and each other Person, if any, who controls such Holder within the
meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which any such indemnified party may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement under which such securities were registered under the
Securities Act, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
the Company will reimburse each such indemnified party for any legal or any
other expenses reasonably incurred by them in connection with investigating or
defending any such loss,  liability, action or proceeding; provided that the
indemnity obligation provided for in this Section 7.5.1 shall not apply to
amounts paid in settlement if such settlement is effected without the prior
written consent of the Company (which consent shall not be unreasonably withheld
or delayed) and the Company is otherwise in compliance with its indemnification
obligations hereunder; and provided further that the Company shall not be liable
in any such case to the extent that any such loss, damage, liability (or action
or proceeding in respect thereof) or expense arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement, any such preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such holder or person specifically for use in the preparation thereof.  In
addition, the Company shall indemnify any underwriter of such offering and each
other Person, if any, who controls any such underwriter within the meaning of
the Securities Act in substantially the same manner and to substantially the
same extent as the indemnity herein provided to each indemnified party.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such holder or any such director, officer, underwriter
or controlling Person and shall survive the transfer of such securities by such
holder.
 
7.5.2        To the fullest extent permitted by law, each prospective seller of
Registrable Securities hereunder shall indemnify and hold harmless (in the same
manner and to the same extent as set forth in subdivision (a) of this
Section 7.5) the Company, each director of the Company, each officer of the
Company and each other Person, if any, who controls the Company within the
meaning of the Securities Act, with respect to any statement or alleged
statement in or omission or alleged omission from such registration statement,
any preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereof, if such statement or alleged
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such seller specifically for use in the preparation of such registration
statement, preliminary prospectus, final prospectus, summary prospectus,
amendment or supplement provided that the indemnity obligation provided for in
this Section 7.5.2 shall not apply to amounts paid in settlement if such
settlement is effected without the prior written consent of the holder (which
consent shall not be unreasonably withheld or delayed).  Any such indemnity
shall remain in full force and effect, regardless of any investigation made by
or on behalf of the Company or any such director, officer or controlling Person
and shall survive the transfer of such securities by such seller.  The amount
payable by any prospective seller of Registrable Securities with respect to the
indemnification set forth in this Section 7.5.2 in connection with any offering
of securities will not exceed the amount of net proceeds received by such
prospective seller pursuant to such offering.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
7.5.3        Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in this
Section 7.5, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party, give written notice to the latter of the
commencement of such action; provided that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations under this Section 7.5, except to the extent that the
indemnifying party is actually prejudiced by such failure to give notice.  In
case any such action is brought against an indemnified party, unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist in respect of such, the
indemnifying party shall be entitled to participate in and to assume the defense
thereof, jointly with any other indemnifying party similarly notified, to the
extent that the indemnifying party may wish, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof.  No indemnifying party shall, without the
consent of the indemnified party, consent to entry of any judgment or enter into
any settlement of any such action which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect to such claim or litigation.  No
indemnified party shall consent to entry of any judgment or enter into any
settlement of any such action the defense of which has been assumed by an
indemnifying party without the consent of such indemnifying party.
 
7.5.4        If the indemnification provided for in the this Section 7.5 is
unavailable to an indemnified party in respect of any expense, loss,  damage or
liability referred to therein, then each indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such expense, loss,  claim,
damage or liability (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Holder or
underwriter, as the case may be, on the other from the distribution of the
Registrable Securities or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company on the one hand and of the holder or underwriter,
as the case may be, on the other in connection with the statements or omissions
which resulted in such expense, loss, damage or liability, as well as any other
relevant equitable considerations.  The relative fault of the indemnifying party
on the one hand and the indemnified party on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or omission to state a material fact relates to information
supplied by the Company on the one hand or the applicable Holder on the other,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission; provided that in
no event shall the obligation of any indemnifying party to contribute under this
Section 7.5.4 exceed the amount that such indemnifying party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Section 7.5.1 or Section 7.5.2 above had been available under the
circumstances.
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
The Company and the holders of Registrable Securities agree that it would not be
just and equitable if contribution pursuant to this Section 7.5.4 were
determined by pro rata allocation (even if the Holders and any underwriters were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in the
immediately preceding paragraph. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages and liabilities referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim.
 
Notwithstanding the provisions of this Section 7.5.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the amount of
net proceeds received by such holder from the sale of Registrable
Securities.  No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
 
7.6   Rule 144.  The Company will file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the Commission thereunder and will take such further action as any
Holder of Registrable Securities may reasonably request, all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (a) Rule 144 under the Securities Act, as such Rule may
be amended from time to time, or (b) any similar rule or regulation hereafter
adopted by the Commission.  Upon the request of any holder of Registrable
Securities, the Company will deliver to such holder a written statement as to
whether it has complied with such requirements.
 
8.     Miscellaneous
 
8.1 Notices.  Unless otherwise specifically provided herein, all notices shall
be in writing addressed to the respective party as set forth below and may be
personally served, sent by facsimile transmission or sent by overnight courier
service or United States mail and shall be deemed to have been given: (a) if
delivered in person, when delivered; (b) if delivered by facsimile transmission,
on the date of transmission if transmitted on a Business Day before 4:00 p.m.
Eastern standard time or, if not, on the next succeeding Business Day; (c) if
delivered by overnight courier, two (2) days after delivery to such courier
properly addressed; or (d) if by U.S. Mail, five (5) Business Days after
depositing in the United States mail, with postage prepaid and properly
addressed.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
If to Company:
2500 N. Military Trail, Suite 275
 
Boca Raton, FL 33431
 
Attention: Larry Sands
 
Facsimile:  561-988-2370
 
E-mail:  lsands@digitalcomminc.com
   
With a copy to:
O’Melveny & Myers LLP
 
2765 Sand Hill Road
 
Menlo Park, California 94025
 
Attention: Stephen Sonne, Esq.
 
Facsimile: 650-473-2601
 
E-mail:  ssonne@OMM.com
   
If to Holder:
__________________________
 
__________________________
 
__________________________
 
__________________________
 
Attention:  _________________
 
Facsimile:  _________________
 
E-mail:  _________________
   
With a copy to:
__________________________
 
__________________________
 
__________________________
 
__________________________
 
Attention:  _________________
 
Facsimile:  _________________
 
E-mail:  _________________

 
8.2   Waivers; Amendments.  No failure or delay of the Holder in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  No notice
or demand on the Company in any case shall entitle the Company to any other or
future notice or demand in similar or other circumstances.  The rights and
remedies of the Holder are cumulative and not exclusive of any rights or
remedies which it would otherwise have.  The provisions of this Warrant may be
amended, modified or waived with (and only with) the prior written consent of
the Company and the Holder.
 
Any amendment, modification or waiver effected pursuant to and in accordance
with the provisions of this Section shall be binding upon the holder of this
Warrant and upon each future Holder thereof and upon the Company.
 
8.3   Governing Law.  THIS WARRANT AND ALL MATTERS RELATED HERETO AND ARISING
HEREFROM (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
8.4   Transfer; Covenants to Bind Successor and Assigns.  All covenants,
stipulations, promises and agreements in this Warrant made by or on behalf of
the Company or the Holder and all other provisions hereof shall be binding on
the Holder and the Company and their respective successors and assigns, whether
so expressed or not.  This Warrant and all of the Holder’s rights hereunder,
shall be transferable and assignable by the Holder hereof in whole, or from time
to time in part, to any other Person, subject to the restrictions on
transferability contained herein and under the applicable securities laws.
 
8.5   Severability.  In case any one or more of the provisions contained in this
Warrant shall be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
 
8.6   Section Headings.  The Section headings used herein are for convenience of
reference only, are not part of this Warrant and are not to affect the
construction of or be taken into consideration in interpreting this Warrant.
 
8.7   Right to Specific Performance.  Each of the Company and the Holder
acknowledges and agrees that in the event of any breach of the covenants and
agreements contained in this Warrant by the other party, such non breaching
party would be irreparably harmed and could not be made whole only by the award
of monetary damages.  Accordingly each party agrees that the other party, in
addition to any other remedy to which such other party may be entitled at law or
equity, will be entitled to seek and obtain an award of specific performance of
any provisions of this Warrant.
 
8.8   Consent to Jurisdiction.  THE COMPANY HEREBY CONSENTS TO THE JURISDICTION
OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW YORK, STATE OF
NEW YORK, AND IRREVOCABLY AGREES THAT, SUBJECT TO HOLDER’S ELECTION, ALL ACTIONS
OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS WARRANT, SHALL BE LITIGATED IN
SUCH COURTS.  THE COMPANY ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
WARRANT.  IF THE COMPANY PRESENTLY IS, OR IN THE FUTURE BECOMES, A NONRESIDENT
OF THE STATE OF NEW YORK, THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON THE
COMPANY BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO
THE COMPANY, AT THE COMPANY’S ADDRESS AS MOST RECENTLY NOTIFIED BY THE COMPANY
IN WRITING TO THE HOLDER AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS
AFTER THE SAME HAS BEEN POSTED AS AFORESAID.
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
8.9   Waiver Of Jury Trial.  THE COMPANY AND HOLDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS WARRANT.  THE COMPANY AND HOLDER ACKNOWLEDGE THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS WARRANT AND THAT EACH
WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  THE
COMPANY AND HOLDER FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
 
[Signature Page To Follow]
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed in its
corporate name by one of its officers thereunto duly authorized, all as of the
day and year first above written.
 

  GENESIS GROUP HOLDINGS INC.             By:      
Name: 
     
Title:
   

 
Accepted as of the day and year first above written:
                    By:    
Name: 
   
Title:
   

 
 
 

--------------------------------------------------------------------------------

 
 
EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS WARRANT
GENESIS GROUP HOLDINGS, INC.
 
The undersigned holder hereby exercises the right to purchase ______________ of
the shares of Common Stock ("Warrant Shares") of Genesis Group Holdings, Inc., a
Delaware corporation (the "Company"), evidenced by the attached Warrant
(the "Warrant").  Capitalized terms used herein and not otherwise defined shall
have the respective meanings set forth in the Warrant.
 
1.           Form of Warrant Exercise Price.  The Holder intends that payment of
the Warrant Exercise Price shall be made as:
 
______ "cash exercise" with respect to ________ Warrant Shares; and/or
 
______ "cashless exercise" with respect to ______ Warrant Shares (to the extent
permitted by the terms of the Warrant).
 
2.           Payment of Warrant Exercise Price.  In the event that the holder
has elected a Cash Exercise with respect to some or all of the Warrant Shares to
be issued pursuant hereto, the holder shall pay the sum of $___________________
to the Company in accordance with the terms of the Warrant.
 
The Warrant Shares shall be delivered as follows:
 
[Insert Name, Address and Tax ID of registered Holder of Warrant Shares to be
delivered and method of delivery.  (BOOK ENTRY OR CERTIFICATES).]
 

           
Signature
     
Name:
     
Address:
 



Dated: ______________________
 
 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT
 
(To be executed by the Holder if he desires to assign the Warrant)
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
[__________________________] the right to purchase _____________Warrant Shares
of  Genesis Group Holdings, Inc., evidenced by the within Warrant, and does
hereby irrevocably constitute and appoint [____________________] Attorney to
transfer the said Warrant on the books of the Company, with full power of
substitution.
 

           
Signature
     
Address:



Dated: ______________________
 
In the Presence of:
 
____________________________
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
INVESTOR REPRESENTATION LETTER
 
Pursuant to this Investor Representation Letter (this “Agreement”), the
undersigned (“Holder”) represents and warrants to [                       ]
(“Company”) as follows (Capitalized terms used, but not defined herein, have the
meanings assigned to them in the Warrant dated as of [                    ]
[  ], 200[  ] executed and delivered by the Company):
 
1.     Authority.  Holder has all requisite power and authority to enter into
this Agreement and perform Holder’s obligations hereunder.  The execution,
delivery and performance of this Agreement by Holder have been duly authorized
by all necessary action, corporate, partnership, or otherwise, on the part of
Holder.  This Agreement has been duly executed and delivered by the Holder and
is a legal, valid and binding agreement of Holder, enforceable against the
Holder in accordance with its terms (except as enforceability may be limited by
laws of bankruptcy or insolvency and general equitable principles).
 
2.     No Conflicts. The execution, delivery and performance of this Agreement
by Holder will not conflict with or result in the breach of any term or
provision of, or violate or constitute a default under any charter provision,
bylaw, partnership agreement or similar organizational document of Holder, or
under any agreement, instrument, order, judgment, decree, law or regulation to
which the Holder is a party or by which Holder is in any way bound or obligated.
 
3.     Approvals.  No permit, authorization, notice, consent or approval is
required in connection with the execution, delivery or performance by Holder of
this Agreement.
 
4.     Investment Representations.
 
(a)   Holder understands that the representations and warranties set forth in
this Paragraph 4 are being provided to, and relied upon by, the Company to
determine whether the Warrants and the Warrant Shares may be sold to Holder
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), Regulation D thereunder and similar exemptions from
applicable state securities laws.
 
(b)   Information contained herein as it relates to Holder is complete and
accurate in all material respects and may be relied upon by the Company in
determining the availability of an exemption from registration under federal and
state securities laws in connection with the offering and sale of securities as
described in this Agreement.
 
(c)   Holder is acquiring the Warrants and the Warrant Shares for Holder’s own
account, for investment and not with a view to the distribution thereof.
 
(d)   Holder understands that the Warrants and the Warrant Shares have not been
registered under the Securities Act or with any state authority, and that
neither the Securities and Exchange Commission nor any state securities
commission has approved any of the Warrants and the Warrant Shares or passed
upon or endorsed the merits of the offering or sale of the Warrants and the
Warrant Shares or confirmed the accuracy or determined the adequacy of any
materials or information presented or made available to Holder in connection
with this transaction, none of which has been reviewed by any federal, state or
other regulatory authority.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)   Holder acknowledges that the Company has advised the undersigned to
consult with Holder’s Advisors regarding the terms of this investment and
suitability of the investment in light of Holder’s financial considerations and
needs, and after due consideration, Holder has determined that the investment in
the Warrants and the Warrant Shares is suitable.
 
(f)   Holder understands that Holder must bear the economic risk of an
investment in the Warrants and the Warrant Shares indefinitely because none of
the Warrants and the Warrant Shares may be sold, pledged or otherwise
transferred unless subsequently registered under the Securities Act and
applicable state securities laws or unless an exemption from registration is
available, and that each certificate or agreement representing the Warrants and
the Warrant Shares issuable upon exercise of the Warrant will bear substantially
the following legend until such restriction is no longer required by law:
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY
NOT BE SOLD OR OFFERED FOR SALE UNLESS REGISTERED OR QUALIFIED UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR UNLESS THE COMPANY RECEIVES AN
OPINION IN REASONABLY ACCEPTABLE FORM AND SCOPE TO THE COMPANY OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION, QUALIFICATION OR OTHER
SUCH ACTIONS ARE NOT REQUIRED UNDER ANY SUCH LAWS OR THAT AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.  THE OFFERING OF THIS SECURITY HAS NOT BEEN REVIEWED
OR APPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR BY ANY
STATE’S SECURITIES ADMINISTRATOR.
 
(g)   Holder has a sufficient net worth to sustain a loss of Holder’s entire
investment in the Warrants and the Warrant Shares in the event such a loss
should occur and Holder’s overall commitment to investments that are not readily
marketable is not excessive in view of Holder’s net worth and financial
circumstances.
 
(h)   Holder (including all partners and equity holders in the case of a Holder
that is a corporation or partnership) is an “accredited investor” as defined in
Rule 501 of Regulation D under the Securities Act, with which Holder is
familiar.  Holder has initialed each of the following which is applicable to
Holder:
 
 
- 2 -

--------------------------------------------------------------------------------

 
 

 
____(i)
Holder has significant prior investment experience, including investment in
non-listed and non-registered securities, and is knowledgeable about investment
considerations in start-up companies.  Holder has such knowledge and experience
in financial, tax, and business matters so as to enable Holder to utilize the
information made available to Holder to evaluate the merits and risks of an
investment in the Warrant and the Warrant Shares and to make an informed
investment decision with respect thereto.
       
____(ii)
Holder is a natural person who had individual income of more than $200,000 in
each of the most recent two years or joint income with spouse in excess of
$300,000 in each of the most recent two years and reasonably expects to reach
that same income level for the current year. “Income” for purposes hereof should
be computed as follows: individual adjusted gross income, as reported (or to be
reported) on a federal income tax return, increased by (A) any deduction of
long-term capital gains under Section 1202 of the Internal Revenue Code of 1986,
as amended (the “Code”); (B) any deduction for depletion under Section 611 et.
seq. of the Code; (C) any exclusion for interest under Section 103 of the Code;
and (D) any losses of a partnership as reported on Schedule E of Form 1040).  If
a California resident, Holder’s investment in the Warrant and the Warrant Shares
does not exceed ten percent (10%) of Holder and spouse’s joint net worth.
       
____(iii)
Holder is a natural person whose individual net worth (i.e., total assets in
excess of total liabilities) or joint net worth with spouse will at the time of
purchase of the Warrant and the Warrant Shares be in excess of $1,000,000
excluding the value of such person’s primary residence.
       
____(iv)
Holder is not a natural person and Holder certifies that it is an “accredited
investor” because it meets one of the additional qualifying conditions specified
in Regulation D, which is specifically that Holder is:
       
____(v)
Holder is a corporation or partnership and each of its shareholders or partners
meets at least one of the following conditions:
         
(A)    each shareholder or partner is a natural person who falls within at least
one of the categories described in 4(i)(i) or (ii) above; or
         
(B)    each shareholder or partner is a corporation, partnership or other entity
which meets the description of at least one of the organizations described in
4(i)(i) above.
       
___(vi)
Holder is a revocable trust established by its beneficiary and the grantor falls
within one of the categories described in 4(i)(i) or (ii) above.
     
Dated:________________________
__________________________________
(Signature)

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
       
1.
Definitions
1
       
2.
Exercise of Warrant
6
         
2.5
Failure to Deliver Warrant Shares
7
         
2.6
Authorization; Capitalization
8
       
3.
Transfer, Exchange and Replacement of Warrants
8
         
3.1
Ownership of Warrant
8
         
3.2
Transfer of Warrants
8
         
3.3
Division or Combination of Warrants
9
         
3.4
Expenses of Delivery of Warrant
9
         
3.5
Representations of Holder
9
         
3.6
Financial Statements And Other Information
9
       
4.
Certain Rights
9
         
4.1
Put Rights
9
         
4.2
Tag Along Rights
10
         
4.3
Drag Along Rights
10
       
5.
Reorganization, Reclassification and Liquidation.
10
       
6.
Adjustment of Warrant Exercise Price and Number of Warrant Shares
11
         
6.1
Share Dividends and Splits
11
         
6.2
Issuance of Common Stock
11
         
6.3
Issuance of Options and Convertible Securities
12
         
6.4
Subdivision or Combination of Common Stock
12
         
6.5
Other Events
12
         
6.6
Notice of Adjustments
13

 
 
 

--------------------------------------------------------------------------------

 
 

 
6.7
Notice of Corporate Events
13
       
7.
Registration Rights
13
         
7.1
Registration on Request
13
         
7.2
Piggy-Back Registration
15
         
7.3
Registration Procedures.
16
         
7.4
Underwritten Offerings.
20
         
7.5
Indemnification.
21
         
7.6
Rule 144
23
       
8.
Miscellaneous
24
         
8.1
Notices
24
         
8.2
Waivers; Amendments
24
         
8.3
Governing Law
25
         
8.4
Transfer; Covenants to Bind Successor and Assigns
25
         
8.5
Severability
25
         
8.6
Section Headings
25
         
8.7
Right to Specific Performance
25
         
8.8
Consent to Jurisdiction
25
         
8.9
Waiver Of Jury Trial
26

 
 
- ii - 

--------------------------------------------------------------------------------